Sticker to Prospectus The Prospectus for ICON Leasing Fund Twelve, LLC (‘‘Fund Twelve’’) consists of (1) this sticker, (2) the Prospectus, which is dated May 7, 2007, (3) Supplement No. 1 dated June 25, 2007, (4) Supplement No. 2 dated August 16, 2007, (5) Supplement No. 3 dated November 20, 2007, (6) Supplement No. 4 dated January 18, 2008, (7) Supplement No. 5 dated April 7, 2008, (8) Supplement No. 6 dated May 7, 2008, (9) Supplement No. 7 dated May 21, 2008, (10) Supplement No. 8 dated June 27, 2008, and (11) this Supplement No. 9, which contains information related to the current status of the offering, updates certain information contained in the Prospectus, and updates certain financial information of Fund Twelve to June 30, 2008. Filed Pursuant to Rule 424(b)(3) SEC File No. 333-138661 ICON LEASING FUND TWELVE, LLC SUPPLEMENT NO. 9 DATED AUGUST 1, 2008 TO PROSPECTUS DATED MAY 7, Summary We are providing you with this Supplement No. 9, dated August 1, 2008, to update the Prospectus, dated May7,2007, as amended by Supplement No. 1, dated June25,2007, Supplement No. 2, dated August 16, 2007, Supplement No. 3, dated November20,2007, Supplement No. 4, dated January18,2008, Supplement No. 5 dated April 7, 2008, Supplement No. 6, dated May 7, 2008, Supplement No. 7 dated May 21, 2008, and Supplement No. 8 dated June 27, 2008.The information in this Supplement No. 9 supplements, modifies and supersedes some of the information contained in the ICON Leasing Fund Twelve, LLC (“Fund Twelve”) Prospectus, as amended by Supplement No. 1, Supplement No. 2, Supplement No. 3, Supplement No. 4, Supplement No. 5, Supplement No. 6, Supplement No. 7, and Supplement No. 8.This Supplement No. 9 forms a part of, and must be accompanied or preceded by, the Prospectus, Supplement No. 1, Supplement No.2, Supplement No. 3, Supplement No. 4, Supplement No. 5, Supplement No. 6, Supplement No. 7, and Supplement No. 8. The primary purposes of this Supplement No. 9 are to: · Describe the current status of the offering; · Update certain information contained in the Prospectus; and · Update certain financial information of Fund Twelve to June 30, 2008. Current Status of the Offering The initial closing date for Fund Twelve was May 25, 2007, the date at which Fund Twelve had raised $1,200,000 and reached the minimum offering amount.On July 13, 2007, Fund Twelve achieved the $20,000,000 minimum offering for the Commonwealth of Pennsylvania.As of July 25, 2008, 192,364 shares of membership interests have been sold to 4,705 additional members, representing $191,885,035 of capital contributions to Fund Twelve. Compensation Paid to Affiliates and Certain Non-Affiliates Through July 25, 2008, Fund Twelve paid and/or accrued the following fees or expenses in connection with its offering of its membership interests: (i) sales commissions to third parties in the amount of $15,006,249, (ii) underwriting fees to affiliated parties in the amount of $3,751,562 and (iii) organizational and offering fees to affiliated parties in the amount of $4,378,291.These fees are described on pages 25 and 26 of the Prospectus, as supplemented. S-1 Liquidation Track Record of Other Programs Sponsored by ICON Capital Corp. The following disclosure shall be inserted immediately following the last paragraph on page 39 of Fund Twelve’s prospectus, dated May 7, 2007, under the heading “Other Programs Sponsored by our Manager”: “Liquidation Track Record of Other Programs Sponsored by our Manager Of the 12 prior equipment leasing programs sponsored by our Manager (the “Prior Programs”), six have been liquidated and dissolved (Series A, Series B, Series C, Series D, Series E and LP Six) and one Prior Program has transferred all of its assets to a liquidating trust for the benefit of the limited partners, now the beneficial owners (LP Seven).Out of the remaining five Prior Programs, three are currently in the Program’s liquidation period (Fund Eight A, Fund Eight B and Fund Nine), and two are in the Program’s operating period (Fund Ten and Fund Eleven). At the time each Prior Program was offered, disclosures contained in the respective prospectus included an anticipated timeframe for an offering period, an operating/reinvestment period and a disposition/liquidation period.Each Prior Program’s anticipated timeframe and actual timeframe is set forth below: · Series A began its proposed two-year offering period in January 1987, which lasted through February 1989.Its reinvestment period, originally anticipated to be six years (ending in February 1995), was extended, with the approval of the limited partners, for a period up to 10 years (ending in February 1999), after which a liquidation period of up to three-years was to begin.Series A was liquidated in October1999.As discussed above, Series A was syndicated under prior ownership and management. · Series B began its proposed 18-month offering period in July 1989, which lasted through November 1990.Its reinvestment period, originally anticipated to be five years, was extended, with the approval of the limited partners, for a maximum of an additional four years to November 1999, after which a liquidation period of up to two-years began.Its liquidation period began in November 1999.Series B was liquidated 22 months later in September 2001.As discussed above, Series B was syndicated under prior ownership and management. · Series C began its proposed 18-month offering period in December 1990, which lasted through June 1991.Its reinvestment period, originally anticipated to be five years, was extended, with the approval of the limited partners, for a maximum of an additional four and one-half years to December 2000, after which a liquidation period of up to 30-months began.Series C was liquidated nine months later in September 2001.As discussed above, Series C was syndicated under prior ownership and management. · Series D began its proposed 18-month offering period in August 1991, which lasted through June 1992.Its five-year reinvestment period ended in June 1997, after which an anticipated five-year disposition period began.Series D was liquidated in November 2005.As discussed above, Series D was syndicated under prior ownership and management. · Series E began its proposed two-year offering period in June 1992, which lasted through July 1993.Its five-year reinvestment period ended in July 1998, after which an anticipated five-year liquidation period began.Series E was liquidated in April 2006.As discussed above, Series E was syndicated under prior ownership and management. · LP Six began its two-year offering period in November 1993, which lasted through November 1995.Its five-year reinvestment period ended in November 2000, after which an anticipated three-year liquidation period began.LP Six was liquidated in March 2006.As discussed above, LP Six was syndicated under prior ownership and management. S-2 · LP Seven began its offering period, originally expected to last two years, in November 1995, which offering period was extended for up to an additional year and ended in September 1998.Its anticipated five-year reinvestment period lasted until November 2002, after which an anticipated three-year liquidation period began.In May 2007, LP Seven transferred its sole remaining asset, an interest in an entity that owned and leased a mobile offshore drilling rig that is currently the subject of litigation commenced by the lessee in November 2005 relating to its value following an event of loss, to a liquidating trust (the “LP Seven Liquidating Trust”).LP Seven Liquidating Trust is currently awaiting the final outcome of the litigation.The limited partners of LP Seven are now the beneficial owners of LP Seven Liquidating Trust. · Fund Eight A began its anticipated two-year offering period in September 1998, which lasted through May 2000.Its five-year operating period ended in December 2005, after which an anticipated three-year liquidation period (with the ability to extend for up to an additional three years) began.Fund Eight A’s liquidation period is continuing. · Fund Eight B began its anticipated two-year offering period in May 2000, which lasted through October 2001.Its five year operating period was anticipated to end in October 2006, but was extended through June 2007, after which an anticipated three-year liquidation period (with the ability to extend for up to an additional three years) began.Its liquidation period is continuing. · Fund Nine began its proposed two-year offering period in November 2001, which lasted through April 2003.Its five-year operating period ended in April 2008.Its liquidation period began in May 2008, which is anticipated to last for three years, but could be extended for up to an additional three years. · Fund Ten began its proposed two-year offering period in June 2003, which lasted through April 2005.Its operating period is expected to last five years from the end of its offering period, but Fund Ten’s Manager has the ability to extend it for up to an additional three years, after which an anticipated three-year liquidation period (with the ability to extend for up to an additional three years) would begin.Fund Ten is currently in its operating period. · Fund Eleven began its two-year offering period in April 2005, which lasted through April 2007.Its operating is expected to last five years from the end of its offering period, but Fund Eleven’s Manager has the ability to extend it for up to an additional three years, after which an anticipated three-year liquidation period (with the ability to extend for up to an additional three years) would begin.Fund Eleven is currently in its operating period.” S-3 Certain Financial Information of ICON Leasing Fund Twelve, LLC for the Quarter Ended June 30, 2008 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Consolidated Balance Sheets Assets June 30, 2008 December 31, (unaudited) 2007 Current assets Cash and cash equivalents $ 49,105,719 $ 22,154,903 Current portion of net investment in finance leases 5,949,094 4,011,408 Other current assets 457,642 152,878 Total current assets 55,512,455 26,319,189 Non-current assets Net investment in finance leases, less current portion 25,118,909 17,610,522 Leased equipment at cost (less accumulated depreciation of $6,367,749 and $1,823,881, respectively) 141,970,830 65,809,766 Note receivable on financing facility, net 4,252,390 4,087,568 Investment in joint venture 163,553 - Other non-current assets, net 939,698 415,144 Total non-current assets 172,445,380 87,923,000 Total Assets $ 227,957,835 $ 114,242,189 Liabilities and Members' Equity Current liabilities Current portion of non-recourse long-term debt $ 9,799,401 $ 4,913,501 Derivative instruments 820,302 686,176 Deferred revenue 5,956 541,830 Due to Manager and affiliates 765,008 246,926 Accrued expenses and other current liabilities 424,807 134,620 Total current liabilities 11,815,474 6,523,053 Non-current liabilities Non-recourse long-term debt, net of current portion 48,485,602 17,566,769 Total Liabilities 60,301,076 24,089,822 Minority Interest 15,308,480 10,862,758 Commitments and contingencies (Note 11) Members' Equity Manager $ (56,015 ) $ (18,392 ) Additional Members 152,556,649 79,657,951 Accumulated other comprehensive loss (152,355 ) (349,950 ) Total Members' Equity 152,348,279 79,289,609 Total Liabilities and Members' Equity $ 227,957,835 $ 114,242,189 See accompanying notes to condensed consolidated financial statements. S-4 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue: Rental income $ 5,345,686 $ 7,503 $ 8,553,234 $ 7,503 Finance income 1,052,969 - 1,803,890 - Interest and other income 329,610 13,755 618,594 13,755 Other financial gain 197,695 - 197,872 - Total revenue 6,925,960 21,258 11,173,590 21,258 Expenses: Management fees - Manager 372,010 - 559,147 - Administrative expense reimbursements - Manager 741,180 191,327 1,431,999 191,327 General and administrative 491,507 22,945 725,898 22,945 Interest 644,751 - 929,709 - Depreciation and amortization 2,925,719 7,841 4,671,927 7,841 Total expenses 5,175,167 222,113 8,318,680 222,113 Income(loss)before minority interest 1,750,793 (200,855 ) 2,854,910 (200,855 ) Minority interest (334,977 ) - (710,271 ) - Net income (loss) $ 1,415,816 $ (200,855 ) $ 2,144,639 $ (200,855 ) Net income (loss)allocable to: Additional Members $ 1,401,658 $ (198,846 ) $ 2,123,193 $ (198,846 ) Manager 14,158 (2,009 ) 21,446 (2,009 ) $ 1,415,816 $ (200,855 ) $ 2,144,639 $ (200,855 ) Weighted average number of additional member shares outstanding 157,613 8,429 136,157 8,429 Net income (loss) per weighted average additional member share outstanding $ 8.89 $ (23.59 ) $ 15.59 $ (23.59 ) See accompanying notes to condensed consolidated financial statements. S-5 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Changes in Members' Equity Accumulated Additional Other Member Additional Comprehensive Total Members' Shares Members Manager (Loss) Equity Balance, December 31, 2007 93,805 $ 79,657,951 $ (18,392 ) $ (349,950 ) $ 79,289,609 Net income 721,535 7,288 - 728,823 Change in valuation of interest rate swap contract (244,378 ) (244,378 ) Currency translation adjustment 427,262 427,262 Total comprehensive income 911,707 Proceeds from issuance of additional members shares 41,757 41,636,704 - - 41,636,704 Sales and offering expenses (4,749,545 ) - - (4,749,545 ) Cash distributions to members - (2,403,838 ) (24,281 ) - (2,428,119 ) Period ended March 31, 2008 (unaudited) 135,562 $ 114,862,807 $ (35,385 ) $ (167,066 ) $ 114,660,356 Net income 1,401,658 14,158 - 1,415,816 Change in valuation of interest rate swap contracts 10,299 10,299 Currency translation adjustment 4,412 4,412 Total comprehensive income 1,430,527 Proceeds from issuance of additional members shares 44,888 44,727,928 - - 44,727,928 Sales and offering expenses (5,001,069 ) - - (5,001,069 ) Cash distributions to members - (3,434,675 ) (34,788 ) - (3,469,463 ) Period ended June 30, 2008 (unaudited) 180,450 $ 152,556,649 $ (56,015 ) $ (152,355 ) $ 152,348,279 See accompanying notes to condensed consolidated financial statements. S-6 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net income (loss) $ 2,144,639 $ (200,855 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees (3,692,450 ) - Finance income (1,803,890 ) - Depreciation and amortization 4,671,927 7,841 Interest expense on non-recourse financing paid directly to lenders by lessees 903,648 - Interest expense from amortization of debt financing costs 26,061 Minority interest 710,271 - Other financial gain (197,872 ) - Changes in operating assets and liabilities: Collection of finance leases 4,719,024 - Other assets, net (843,143 ) (89,764 ) Accrued expenses and other liabilities 215,198 114,825 Deferred revenue (535,874 ) - Due from/to Manager and affiliates 354,532 192,156 Distributions to/from joint ventures and minority interest (137,471 ) - Net cash provided by operating activities 6,534,600 24,203 Cash flows from investing activities: Purchase of equipment (92,697,800 ) (7,322,307 ) Investment in financing facility (164,822 ) - Net cash used in investing activities (92,862,622 ) (7,322,307 ) Cash flows from financing activities: Proceeds from notes payable - non-recourse 38,699,640 - Issuance of additional member shares, net of sales and offering expenses paid 76,614,018 14,447,705 Minority interest contribution in joint venture, net 4,076,251 - Due to Manager and affiliates - 133,045 Distributions to minority interest holder in joint venture (213,867 ) - Cash distributions to members (5,897,582 ) (6,185 ) Net cash provided by financing activities 113,278,460 14,574,565 Effects of exchange rates on cash and cash equivalents 378 - Net increase in cash and cash equivalents 26,950,816 7,276,461 Cash and cash equivalents, beginning of the period 22,154,903 2,000 Cash and cash equivalents, end of the period $ 49,105,719 $ 7,278,461 See accompanying notes to condensed consolidated financial statements. S-7 Table of Contents ICON Leasing Fund Twelve LLC (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, 2008 2007 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long-term debt paid directly to lenders by lessees $ 3,692,450 $ - See accompanying notes to condensed consolidated financial statements. S-8 (1) Basis of Presentation and Consolidation The accompanying condensed consolidated financial statements of ICON Leasing Fund Twelve, LLC (the “LLC”) have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for the interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q.Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements.In the opinion of ICON Capital Corp. (the “Manager”), all adjustments considered necessary for a fair presentation have been included. These condensed consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2007. The results for the interim period are not necessarily indicative of the results for the full year. The condensed consolidated financial statements include the accounts of the LLC and its majority-owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The LLC accounts for its noncontrolling interests in joint ventures where the LLC has influence over financial and operational matters, generally 50% or less ownership interest, under the equity method of accounting. In such cases, the LLC's original investments are recorded at cost and adjusted for its share of earnings, losses and distributions.The LLC accounts for investments in joint ventures where the LLC has virtually no influence over financial and operational matters using the cost method of accounting.In such cases, the LLC's original investments are recorded at cost and any distributions received are recorded as revenue.All of the LLC's investments in joint ventures are subject to its impairment review policies. In joint ventures where the LLC’s interest is majority owned, the financial condition and results of operations of the joint venture are consolidated.Minority interest represents the minority owner’s proportionate share of its equity in the joint venture. The minority interest is adjusted for the minority owner’s share of the earnings, losses and distributions of the joint venture. (2) Organization The LLC was formed on October 3, 2006 as a Delaware limited liability company.The LLC’s initial closing date was May 25, 2007 (the “Commencement of Operations”), the date at which the LLC had raised $1,200,000.
